        Case 7:19-cv-02032-LSC Document 10 Filed 12/27/19 Page 1 of 1                          FILED
                                                                                      2019 Dec-27 AM 09:58
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION
 ALABAMA, LOUISIANA, and                      )
 SOUTH DAKOTA,                                )
                                              )
        Plaintiffs,                           )
  v.                                          )                7:19-cv-02032-LSC
                                              )
 DAVID S. FERRIERO, in his
                                              )
 official capacity as Archivist of the
                                              )
 United States,
                                              )
        Defendant.                            )


                                         ORDER

       Before this Court is Plaintiff Alabama’s Unopposed Motion to Seal Docket

Entries 2-1 and 3-1. (Doc. 8.) The motion is hereby GRANTED. Further, Attorneys

Cameron T. Norris and Patrick Strawbridge are directed to file new pro hac vice

declarations with their home addresses omitted.

       DONE and ORDERED on December 27, 2019.



                                                   _____________________________
                                                            L. Scott Coogler
                                                       United States District Judge
                                                                                      199335




                                         Page 1 of 1
